        Case 2:19-cv-02013-GMN-BNW Document 21 Filed 06/11/20 Page 1 of 1



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6
 7   Louis DeSalvio,                           )
                                               )
 8                        Plaintiff,           )                  Case No. 2:19-cv-02013-GMN-BNW
                                               )
 9   vs.                                       )                  ORDER
                                               )
10   Acuity, A Mutual Insurance Company,       )
                                               )
11                        Defendant.           )
     __________________________________________)
12
13          In reviewing the docket in this case, it has come to the Court’s attention that the parties
14   have not filed a proposed discovery plan and scheduling order. The parties’ proposed discovery
15   plan and scheduling order was due on 5/16/2020. (See ECF No. 9.) The Court is aware that this
16   docket entry was later stricken and the parties may not have seen this deadline.
17          IT IS THEREFORE ORDERED that by June 25, 2020, the parties must meet and confer
18   and file a proposed discovery plan and scheduling order.
19
20          DATED: June 10, 2020
21
                                                   ______________________________________
22                                                 Brenda Weksler
                                                   United States Magistrate Judge
23
24
25
26
27
28
